Citation Nr: 0522947	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  97-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed on a direct basis and as due to exposure to 
herbicides in service.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision in which the 
RO determined that new and material evidence had not been 
received to reopen a claim of service connection for a lung 
disorder.  

In January 2003, the Board reopened the claim of service 
connection for a lung disorder and remanded that claim to the 
RO for additional evidentiary development.  


FINDING OF FACT

The currently demonstrated lung disorder is not shown to be 
due to herbicide exposure or other event of the veteran's 
period of active service.  


CONCLUSION OF LAW

The veteran's lung disability is not due to disease or injury 
that was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in May 2002 and 
March 2004 in which the RO advised the appellant of the type 
of evidence needed to substantiate his claim for a service 
connection.  

In these letters, the RO also advised the appellant of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by his and what evidence should 
be provided by VA.  

The appellant was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
denied his claim in the 1996 decision.  

Furthermore, the notice letters provided to the appellant 
were provided by the RO prior to the most recent transfer of 
his case to the Board, and the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and Supplemental Statements of the Case were 
issued.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the issue on appeal would not be prejudicial to him.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained or 
attempted to obtain all treatment records identified by the 
veteran as being relevant to his claim.  The RO also arranged 
for him to undergo VA examinations in October 1996 and April 
2003 for the purpose of determining the nature and etiology 
of the claimed lung disability.  

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Factual Background

The veteran's service medical records show that he was 
treated for tonsillitis and upper respiratory infection in 
March 1968.  Subsequent service medical records are negative 
for any further complaints or treatment for respiratory 
problems.  

In a report of medical history completed for separation in 
February 1970, the veteran reported no history of 
tuberculosis, asthma, or shortness of breath.  He also 
reported no history of a chronic cough, or of pain or 
pressure in his chest.  

In a report of medical examination also completed for 
separation in February 1970, the veteran's lungs and chest 
were found to be normal.  Chest x-ray study were also found 
to be negative at that time.  

The earliest post-service medical evidence of record of a 
diagnosed lung disorder is a June 1976 medical report showing 
that the veteran was complaining of a productive cough, night 
sweats, fever, and weight loss.  He was given a diagnosis of 
active tuberculosis.  

In October 1983, the veteran submitted a formal claim of 
entitlement to service connection for tuberculosis.  He 
reported that his lungs were "excellent" prior to going 
into the service, and that his lungs had deteriorated 
continuously since his separation from service.  

A December 1983 letter from a private physician indicates 
that the veteran had been successfully treated for pulmonary 
tuberculosis in the late 1970's, and had become culture 
negative after the standard two-year treatment.  

However, it was noted that he had been left with a completely 
atelectatic right upper lobe.  In September 1983, the veteran 
reportedly complained that he was experiencing unusual 
fatigability, anorexia, and weight loss with symptoms of 
chronic bronchitis.  

The physician noted that he was referring the veteran for a 
right upper lobe lobectomy because of recurrent pulmonary 
tuberculosis with an INH resistant organism.  

A February 1984 VA Discharge Summary indicates that a 
pulmonary consultation was obtained, and that surgery was not 
indicated at this time.  

In March 1984, the veteran underwent a VA general medical 
examination.  It was noted that he first been diagnosed with 
pulmonary tuberculosis in 1976.  Examination revealed the 
presence of a cough that was productive of a thin clear or 
thick yellow-colored sputum.  It was also noted that the 
veteran was easily fatigued, and that he had experienced a 
weight loss of 30 pounds over the past two years.  The 
examiner noted a diagnosis of pulmonary tuberculosis with 
cavitation.  

In the May 1984 rating decision, the RO denied service 
connection for tuberculosis on the basis that the evidence 
did not show that the condition was incurred in or aggravated 
by service.  The veteran was notified of that decision in a 
May 1984 letter and he did not appeal.  

In October 1995, the veteran submitted a formal claim of 
service connection for tuberculosis.  In subsequent 
correspondence, he indicated that he had also been given 
diagnosis of asthma, emphysema, and chronic obstructive 
pulmonary disease (COPD).  He appeared to be contending that 
all of these diagnoses were part of a lung disorder that 
first manifested while he was on active duty.  

In October 1996, the veteran underwent a VA respiratory 
examination.  The examiner indicated that no medical records 
were available for review.  During this exam, the veteran 
reported a history of tuberculosis in his right lung in 1976 
and in his left lung in 1980.  

He also reported being told that he had asthma in 1990, but 
the examiner noted that it was not confirmed by testing.  The 
veteran further reported being told that he pleurisy in 1992, 
but that it had resolved and he was now asymptomatic.  He 
also reported being given a diagnosis of chronic obstructive 
pulmonary disease in 1990, which was secondary to smoking.  

The examiner noted that general examination was within normal 
limits, and pulmonary function studies were ordered.  In a 
pulmonary function test report, the veteran was given a 
diagnosis of moderate obstructive ventilatory defect with an 
immediate response to aerosolized bronchodilators and 
increased RV consistent with air trapping.  

In April 2003, the veteran underwent another VA respiratory 
examination.  The examiner indicated that the claims folder 
was made available and had been reviewed.  It was noted that 
the veteran had a history of smoking from age 16 to age 38.  
It was further noted that he had reported first experiencing 
weakness in 1974 and that he had been first been diagnosed 
with tuberculosis in 1975.  

The examiner also noted that the veteran had a history of 
exposure to herbicides for one year while in Vietnam with no 
exposure to toxic material following separation from service.  

It was further noted that the veteran complained of a cough 
with productive yellowish phlegm and a tendency to develop 
pulmonary infection and bronchitis.  

The examination revealed no deformity in the chest wall 
causing pulmonary restriction, and that breath sounds were 
present throughout both lung fields.  There were questionable 
few wheezes in apices, but no rales and no evidence of 
pleural effusion.  Chest x-rays revealed mild pulmonary 
fibrosis without active cardiopulmonary disease.  

Pulmonary function tests were also conducted, which revealed 
FVC 3.23 or 75% of predicted, post drug 3.44 or 80 % of 
predicted, FEV1 2.05 or 65% of predicted, post drug 2.22 or 
70% of predicted, FEV1.FVC 64 or 87% of predicted, post drug 
64 or 88% of predicted, FEF 25-75% 1/11 or 34% of predicted 
post drug 1.16 or 36% of predicted, total lung capacity 4.81 
or 75% of predicted, DSB 13.79 or 51% predicted.  

The examiner noted diagnoses of a history of pulmonary 
tuberculosis, inactive, with cavity in right upper lobe of 
the lung, healed with residual restrictive pulmonary disease 
and pulmonary fibrosis, and with current mild restrictive and 
obstructive pulmonary disease.  

The examiner concluded that the current lung disorder was not 
likely related to the veteran's acute episode of tonsillitis 
and upper respiratory infection in service.  The examiner 
further concluded that the current lung disorder was also not 
likely related to exposure to herbicides and toxic fumes in 
service.  

The examiner determined that it was as likely as not that the 
veteran's COPD was related to smoking, which occurred from 
ages 16 to 38.  

In support of his claim, the veteran subsequently submitted 
the results of pulmonary function tests performed by a 
private physician in which his lung capacity was described as 
being that of an 81 year old man.  In an attached letter, the 
veteran noted that he was 55 years old.  



Analysis

The veteran is seeking service connection for a lung 
disorder.  He essentially contends that his claimed lung 
disability first manifested while on active duty.  In support 
of this contention, he has pointed to his service medical 
records, which show that he was treated for an acute upper 
respiratory infection while on active duty in March 1968.  

In addition, the veteran has also contended that his lung 
disability may have been caused by exposure to herbicides 
while on active duty in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, a veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the Court 
of Appeals for Veterans Claims (Court's) decision in McCartt 
v. West, 12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 
1116.  

The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, 
be presumptively service connected if this requirement is 
met, even though there is no record of such disease during 
service.  

The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975.  38 C.F.R. 
§ 3.2(f).  

In this particular case, the record reflects that the veteran 
did serve in the Republic of Vietnam during the Vietnam era.  
Thus, exposure to herbicides is presumed.  

However, the Board finds that presumptive service connection 
based on herbicide exposure is not warranted because he does 
not have one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  

Nevertheless, even if, as here, a veteran is found not to be 
entitled to a regulatory presumption of service connection, 
his claim still must be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection can 
only be established with proof of actual direct causation.  

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the report of the VA 
respiratory examination conducted in April 2003.  As 
discussed in detail above, the VA physician conducted a 
thorough physical examination, obtained pulmonary function 
studies and x-rays, and determined that the veteran was 
currently suffering from COPD with pulmonary fibrosis.  

The examiner further concluded, however, that it was unlikely 
that his current lung disorder was related to the acute 
episode of tonsillitis and upper respiratory infection in 
service, and that it was unlikely that the current disorder 
was related to herbicide exposure in Vietnam.  

The Board notes that there is no contrary medical opinion of 
record.  Although the veteran may sincerely believe that his 
lung disability is related to his military service, he is not 
considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board has reviewed the veteran's medical records, which 
reveal an extensive history of treatment for respiratory 
illness.  However, these records are negative for any 
indication that the veteran's current lung disorder is 
related to his military service.  

As noted hereinabove, there is no other medical opinion of 
record to support the veteran's assertions concerning a 
relationship between the claimed lung disorder and his 
military service.  In fact, the only other medical opinion of 
record regarding the etiology of the veteran's COPD is the 
opinion of the October 1996 VA examiner, who also found that 
it was attributable to smoking.  

Therefore, the Board finds that the April 2003 opinion of the 
examiner is controlling and serves to establish that the lung 
disorder is not related to the acute episode of tonsillitis 
and upper respiratory infection in service, or to exposure to 
herbicides in service.  

In summary, the Board finds that veteran is not shown to have 
a lung disorder incurrence in or aggravated by service.  
Accordingly, based on the evidence of record, the benefit 
sought on appeal is denied.  




ORDER

Service connection for a lung disorder, claimed on a direct 
basis and as due to exposure to herbicides in service, is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


